Citation Nr: 0009458	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  97-27 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
arteriosclerotic heart disease (ASHD).

2.  Entitlement to an increased (compensable) evaluation for 
bilateral sensorineural hearing loss.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel




INTRODUCTION

The appellant had active military service from January 1972, 
to December 1991.

The issues of increased evaluation for ASHD, and bilateral 
defective hearing were previously before the Board in August 
1998, in conjunction with other issues that were disposed of 
in the August determination.  The ASHD and defective hearing 
issues were remanded for further development.  The case has 
been returned to the Board of Veterans' Appeals (Board) for 
further appellate consideration.  

In the course of the remand, service connection was denied 
for otitis media, tonsillitis, bronchitis, and visual defect, 
by rating action in January 1999.  The appellant was provided 
appropriate notification as to the denial and his appellate 
rights later that same month.  There is no record of a notice 
of disagreement (NOD) for the disorders for which service 
connection was claimed, and these issues are not before the  
Board at this time.  38 C.F.R. §§ 19.25, 20.200 (1999).  The 
rating determination in January 1999 also granted service 
connection for tinnitus and a 10 percent evaluation was 
assigned.  There is no NOD as to the rating assigned for 
tinnitus, and this issue is not before the Board, inasmuch as 
it raises a separate and distinct claim which has not yet 
been considered.  Ephraim v. Brown, 82 F. 3rd 399 (Fed. Cir. 
1996).

The appellant in VA Form 9, in May 1999, indicated that he 
believed that an earlier effective date for the award and 
payment of monetary benefits for depression disorder was in 
order.  The RO informed the appellant of the March 1993 
determination denying service connection for a depressive 
disorder, the November 1997 determination granting service 
connection for depression disorder, and that his May 1999 
statement was not a timely appeal to that determination.  
There is no indication of a reply from the appellant, and the 
issue of an earlier effective date for the award and payment 
of monetary benefits for depression disorder is not before 
the Board at this time.  


FINDINGS OF FACT

1.  The service-connected arteriosclerotic heart disease is 
principally manifested by complaints of angina, without 
dyspnea or edema, a normal EKG, echocardiogram evidence of 
inactive LVH, ejection fraction of 68 percent, and normal 
stress-test at 7 METs.

2.  The service-connected bilateral sensorineural hearing 
loss is currently manifested by a decibel loss numeric 
designation of I for the right ear, and II for the left ear.


CONCLUSION OF LAW

1.  An evaluation in excess of 60 percent for 
arteriosclerotic heart disease is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 4.104 
Diagnostic Code 7005 (1999).

2.  An compensable evaluation for bilateral sensorineural 
hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 4.85 Diagnostic Code 
6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An allegation of increased disability establishes a well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992);  See also Jones v. Brown, 7 Vet. App. 134 (1994).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

An RO decision awarding a higher rating but less than maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35 (1993).


Arteriosclerotic Heart Disease

Criteria

Where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991) Marcoux v. 
Brown, 10 Vet. App. 3 (1996).

Arteriosclerotic heart disease, during and for 6 months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc., and after 6 months, 
with chronic residual findings of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
precluded, a 100 percent evaluation is assigned.  Following 
typical history of acute coronary occlusion or thrombosis as 
above, or with history of substantiated repeated anginal 
attacks, more than light manual labor not feasible, a 60 
percent evaluation is warranted.  38 C.F.R. § 4.104 
Diagnostic Code 7005 (as in effect prior to January 12, 
1998).  

Arteriosclerotic heart disease (Coronary artery disease) with 
documented coronary artery disease resulting in chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent, a 100 percent evaluation is in order.  
More than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, a 60 percent 
evaluation is assigned.  Workload of greater than 5 METs but 
not greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray, a 
30 percent rating is granted.  Workload of greater than 7 
METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication required, a 10percent evaluation is warranted.  
38 C.F.R. § 4.104, Diagnostic Code 7005 (effective January 
12, 1998).

In Rhodan v. West, 12 Vet. App. 55 (1999), the Court 
addressed the effective date of the revised criteria for 
rating mental disorders in what was apparently a claim for 
increase involving PTSD.  (The Board notes that the facts 
presented in Rhodan and its companion Haywood were not clear 
as to whether the appeals arose from original claims or were 
claims for increase.)  The Court held:

	Regardless of the exact administrative 
posture of the proposed changes to the 
regulations, there is no doubt as to which 
version was applicable at the time of either 
[Board] decision at issue here.  It is well 
settled that the rulemaking procedures of the 
Administrative Procedure Act (APA), 5 U.S.C. 
§§ 552, 553, govern the VA regulatory 
process. See 38 U.S.C. § 501(c), (d); Fugere 
v. Derwinski, 1 Vet. App. 103, 107 (1990). 
Sections 553(d) and 552(a)(1)(D) of title 5 
mandate, absent some specific exceptions 
listed at § 553(d)(1)-(3), that the effective 
date of a regulation must be 30 days after 
the date of publication of the adopted 
regulation in the Federal Register.  Until 
the statutory 30 days have passed, the 
regulation is not lawfully effective. See 
Rowell v. Andrus, 631 F.2d 699, 704 (10th 
Cir. 1980).  Thus, prior to November 7, 1996, 
the revised regulations at issue here were 
not lawfully effective.

	Nor do the revised regulations allow for 
their retroactive application prior to 
November 7, 1996.  When the Secretary adopted 
the revised mental disorder rating schedule 
and published it in the Federal Register, the 
publication clearly stated an effective date 
of November 7, 1996.  Because the revised 
regulations expressly stated an effective 
date and contained no provision for 
retroactive applicability, it is evident that 
the Secretary intended to apply those 
regulations only as of the effective date. 
See Allin v. Brown, 6 Vet. App. 207, 211 
(1994). 

	The Secretary's legal obligation to 
apply November 7, 1996, as the effective date 
of the revised regulations prevents the 
application, prior to that effective date, of 
the liberalizing law rule stated in Karnas. 
"[W]here compensation, dependency and 
indemnity compensation, or pension is awarded 
or increased pursuant to any Act or 
administrative issue, the effective date of 
such an award or increase. . . shall not be 
earlier than the effective date of the Act or 
administrative issue."  38 U.S.C. § 5110(g).  
This effective date rule prevents the 
application of a later, liberalizing law to a 
claim prior to the effective date of the 
liberalizing law. See DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); see also McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain 
language of section 5110(g) prohibits a 
retroactive award prior to the effective date 
of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  Accordingly, the Court 
holds that for any date prior to November 7, 
1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.

Under this analysis, the claimant as a matter of law could 
not receive a rating on the basis of the revised criteria 
prior to November 7, 1996.  

The Board notes that subsequently, the United States Court of 
Appeals for the Federal Circuit vacated Rhodan in Haywood v. 
West, No. 99-7056 (Fed Cir. October 28, 1999).  Haywood 
involved an appeal over the issue of entitlement to fees and 
costs under the Equal Access to Justice Act.  Haywood argued 
that the government's position was not substantially 
justified because the Board did not sua sponte reconsider its 
decision following a change in the applicable law that 
occurred during his 120-day period for appeal following the 
date of the Board's decision.  The Federal Circuit expressly 
noted that it was vacating Rhodan and remanding to the Court 
for adjudication of the statutory challenge raised by Mr. 
Haywood concerning the "putative" duty of the Board to sua 
sponte reconsider its decision, and "[t]he only thing we 
decide in this opinion is that the case is remanded for 
further adjudication" by the Court.   In light of these 
circumstances, the Board acknowledges that Rhodan is not 
currently a controlling precedent, however, the Board finds 
the statutory analysis persuasive as to whether rating 
criteria are retroactively applicable prior to their 
effective dates.  Nothing argued or decided in Haywood 
facially challenges the analysis as to the retroactive 
applicability of the change in the rating criteria.   


Factual Background

When examined in April 1996, the appellant complained of 
chest tightness, and irregularity of heart beat.  Heart 
sounds were clear, and rhythm was regular, and a chest x-ray 
was normal, as was an EKG (electrocardiographic) record.  An 
echocardiogram (St. Luke's Medical Center) was performed in 
late April 1996, and the conclusion was thickened and floppy 
mitral valve leaflets; mitral annulus calcification; 
thickened chordae; thickened right aortic cusp; and aortic 
annulus calcification.  There was also concentric left 
ventricular hypertrophy with adequate wall motion and 
contractility, calcified anterior and posterior aortic walls, 
and thickened pericardium.  The examination diagnoses in May 
1996 were ASHD; and LVH (left ventricular hypertrophy), not 
in failure, "CFC" I-B.

An examination sheet in October 1996 noted the EKG and x-ray 
findings of April 1996, and the echocardiogram findings in 
"May" 1996 at St. Luke's.  The diagnosis was the same as in 
May 1996.  Examination for hypertension in October 1996, 
appears to show heart enlargement and apex beat beyond mid 
clavicular line.  The diagnosis was the same as in May 1996.

By rating action in November 1996, service connection was 
established for arteriosclerotic heart disease, rated 30 
percent, from date of claim in March 1996..

VA outpatient clinic records for the appellant from 1993 to 
1997, do not show ongoing treatment for heart disease.  In 
April 1997 he complained of chest pains and palpitations for 
2 weeks.  Heart rate and rhythm were normal, and there was no 
extremity edema.  The assessment was ASHD, and he was to be 
referred to cardiology for evaluation and management.  

Cardiovascular examination in May 1997 noted that the 
appellant was being seen at an outpatient clinic and was 
receiving medication.  He complained of getting tired with 
more than normal activity.  A chest x-ray study was normal.  
An echocardiogram at St. Luke's in June 1997 found no 
significant change with the April 1996 study.  The diagnosis 
in June 1997 was HASHD (hypertensive arteriosclerotic heart 
disease), FC (functional class) II, with inactive LVH.  

A rating action in November 1997 increased the evaluation for 
ASHD to 60 percent, effective the date of claim in March 
1996.

The appellant was again provided examination for evaluation 
of his heart disease, in January 1999; it was noted that he 
was diabetic.  At that time the appellant reported being able 
to walk for less that a kilometer, due to leg pain.  No 
dyspnea was reported.  "Pricking" chest pain with effort, 
and even at rest was reported.  At times the pain was 
constricting.  Prescribed medication was said to provide 
temporary relief.  A the present time he experienced milder 
pricking chest discomfort when cleaning the car, climbing 3 
flights of stairs, and when emotionally tense, relieved by 
rest.  

Physical examination found regular heart rhythm, normal S1 
and S2, and no murmur.  His breath sounds were clear, and 
there was no edema of the extremities.  It was noted that an 
August 1998 echocardiogram showed normal left ventricular 
size with adequate wall motion and contractility.  EF 
(ejection fraction) was 68 percent.  An EKG was normal.

A stress test was performed in January 1999, and the 
interpretation was normal stress-test at 7 METs (metabolic 
equivalents, i.e., multiples of resting oxygen uptake).  
Blood pressure and heart rate responses to exercise were 
normal.

The examination diagnosis was HASHD, not in failure, CFC II-
B, EF 68 percent, 7 mets.  The examiner noted that based on 
current clinical evaluation, more that light manual labor is 
not feasible because of repeated chest discomfort.  It was 
noted that the appellant could do ordinary activities at home 
but manual labor such as carpentry, shoveling, or splitting 
wood was not advised.  Doing excessive activities such as 
those listed above "may cause undue fatigue and angina."  

Per the August 1998 remand, the appellant's heart disease was 
evaluated under the new rating criteria for ASHD, and the 60 
percent evaluation was confirmed.


Analysis

Under the old rating criteria for ASHD, a 100 percent 
evaluation was assigned for 6 months following coronary 
occlusion or thrombosis, and another 6 months with chronic 
residuals of congestive heart failure, or angina on moderate 
exertion or more than sedentary employment precluded.  The 
record does not show that he appellant has had coronary 
occlusion or thrombosis, or chronic residuals of congestive 
heart failure.  

The appellant's principal complaint is chest pain, with no 
pedal edema or dyspnea.  On examination in April 1996, his 
heart sounds were clear, heart rhythm was regular, and a 
chest x-ray was normal, as was an EKG.  An echocardiogram 
showed ASHD; and LVH.  An echocardiogram in June 1997 found 
no significant change from the April 1996 study.  A January 
1999 evaluation found some changes, but an EKG was still 
normal, and a 1998 echocardiogram showed normal left 
ventricular size with adequate wall motion and contractility.  
A stress test in January 1999 showed normal blood pressure 
and heart rate responses to exercise, and the interpretation 
was that the appellant could do ordinary activities at home 
but not more than light manual labor.  Manual labor such as 
carpentry, shoveling, or splitting wood was not advised.  The 
appellant does not meet the rating criteria for a 100 percent 
evaluation under the old rating criteria, either before or 
after January 12, 1998.  He can do light manual labor, but 
not more than light manual labor.

In regard to a 100 percent evaluation under the new rating 
criteria, the appellant does have documented coronary artery 
disease, but he does not have congestive heart failure, or 3 
MET workload resulting in dyspnea, fatigue, angina, 
dizziness, or syncope.  As noted above he does have angina, 
but not dyspnea, and syncope has not been reported.  A stress 
test in January 1999 was normal at 7 METs, considerably 
better than the 3 MET required for a 100 percent rating.  
While he does have left ventricular dysfunction, his ejection 
fraction is 68 percent, not the 30 percent required for a 100 
percent rating.  The stress test, EKG, and echocardiogram 
findings for the appellant, when compared with the new rating 
criteria, do not come anywhere near approximating a 100 
percent evaluation.  In fact, the findings more nearly 
approximate a 30 percent rating.  Given the above fundamental 
facts, the benefit of the doubt doctrine is not for 
application because the overwhelming weight of the evidence 
is against the claim.  


Bilateral Sensorineural Hearing Loss

Criteria

While some changes were made to the schedule for rating 
diseases of the ear and other sense organs, June 10, 1999, 
there was no change in the method of evaluation of hearing 
impairment; however, the method of evaluation and included 
information about it was made apart of 38 C.F.R. § 4.85, 
Evaluation of Hearing Impairment.

(a) An examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
will be conducted without the use of hearing aids.
(b) Table VI, ``Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination,'' is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone threshold average intersect.
(c) Table VIa, ``Numeric Designation of Hearing 
Impairment Based Only on Puretone Threshold Average,'' is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based only on the puretone threshold 
average.  Table VIa will be used when the examiner certifies 
that use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provisions of Sec. 4.86.
(d) ``Puretone threshold average,'' as used in Tables VI 
and VIa, is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  This average is used 
in all cases (including those in Sec. 4.86) to determine the 
Roman numeral designation for hearing impairment from Table 
VI or VIa.
(e) Table VII, ``Percentage Evaluations for Hearing 
Impairment,'' is used to determine the percentage evaluation 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poorer hearing.  The percentage evaluation is 
located at the point where the row and column intersect.
(f) If impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation from 
Table VII, the non-service-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I, 
subject to the provisions of Sec. 3.383 of this chapter.
(g) When evaluating any claim for impaired hearing, 
refer to Sec. 3.350 of this chapter to determine whether the 
veteran may be entitled to special monthly compensation due 
either to deafness, or to deafness in combination with other 
specified disabilities.
(h) Numeric tables VI, VIA*, and VII.  38 C.F.R. § 4.85 
(June 10, 1999)

Noncompenable evaluation are assigned where there is a 
numeric score of I in the better ear, and a score of IX or 
better in the poorer ear; II in the better ear, and IV or 
better in the poorer ear; or III in each ear.  A 10 percent 
rating is assigned where there is a score of I in the better 
ear, and X or worse in the other ear; a score of II in the 
better ear, and V or worse in the other ear; III in the 
better ear, and IV, V, or VI in the other ear, and IV in the 
better ear, and IV or V in the other ear.  38 C.F.R. § 4.85, 
Diagnostic Codes 6100, 6101 (1999).


Factual Background

The appellant was provided audiometry testing in September 
1992.  The average pure tone threshold level for the right 
ear, at the tested frequencies of 1,000, 2,000, 3,000, and 
4,000 hertz was 28.8 decibels on the right, and 42.5 decibels 
on the left.  He was found to have mild sensorineural loss in 
the right ear, and mild sensorineural loss, becoming sever at 
4,000 hertz, on the left.  Speech recognition was 100 percent 
in the right ear and 96 percent in the left ear.  The numeric 
designation from Table VI was I for both ears.  

By rating action in February 1993, service connection was 
established for sensorineural hearing loss, left ear, rated 
noncompensable.

Audiometry testing for the appellant in October 1996 revealed 
a pure tone threshold average at the 4 tested frequencies of 
30 decibels in the right ear, and 42.5 decibels in the left 
ear.  Speech recognition was 100 percent in both ears.  It 
was reported that the appellant had a mild sensorineural 
hearing loss in the right ear, and moderate sensorineural 
hearing loss in the left ear, higher at 3,000 to 8,000 hertz.  
The numeric designation was I for both ears, and it was 
suggested that a "behind the ear" type hearing aid be 
fitted on the left.  

Audiometry evaluation in May 1997 showed no deterioration in 
the appellant's speech reception thresholds, or speech 
recognition, and the numeric designation remained I for both 
ears.  

By rating action in November 1997, service connection was 
established for sensorineural hearing loss in the right ear, 
and for rating purposes the designation was bilateral 
sensorineural hearing loss, noncompensable, from date of 
claim in March 1996.  

The appellant was again provided audiometry evaluation in 
November 1998.  The average pure tone threshold for the right 
ear was 28.75 decibels, and 58.75 decibels for the left ear.  
Speech recognition was 100 percent in both ears.  The numeric 
designation for the right ear is I, and for the left ear II.  

Per the August 1998 remand, the appellant's defective hearing 
was evaluated on the basis of a bilateral hearing loss, as 
set forth in the supplemental statement of the case in 
September 1999.


Analysis

At the time of the original claim for an increased rating for 
defective hearing, only the left ear was service connected.  
The rating action in November 1997 service connected the 
right ear hearing loss, effective the date of the claim for 
an increased rating.  The Board will therefore only review 
the issue on the basis of a bilateral sensorineural hearing 
loss.  

Evaluation of defective hearing is essentially a mechanical 
matching of test scores to the appropriate tables.  The 
current numeric designation for the right ear is I, and the 
numeric designation for the left ear is II.  Prior to the 
November 1998 evaluation the numeric designation was I for 
both ears.  In evaluating the current defective hearing, 
using Table VII, the percentage evaluation for hearing 
impairment, with a numeric designation of II in the poorer 
ear, and I in the better ear is noncompensable, Diagnostic 
Code 6100.  There is no basis for a compensable evaluation 
based on the current test scores.  Given the above 
fundamental facts, the benefit of the doubt doctrine is not 
for application because the overwhelming weight of the 
evidence is against the claim.

The Board is aware of the reference to a hearing aid for the 
appellant's left ear.  His hearing is evaluated on the basis 
of hearing loss without any aid, and the application of a 
hearing aid anticipates improvement in hearing, and does not 
affect the method of evaluation or the disability rating.  

In passing the Board points out that the appellant does not 
meet the requirements under 38 C.F.R. § 4.86, exceptional 
patterns of hearing impairment, as his audiometry studies do 
not reveal a 55 decibel level at each of the 4 tested 
frequencies, or a 30 decibel level at 1,000 hertz, and 70 
decibels at 2,000 hertz.  However, even if he did meet the 
above requirements, and table VIa were used, he would only 
have a numeric designation of IV for the left ear, and a 
designationof I for the right ear, which still translates to 
a noncompensable evaluation.



ORDER

An increased rating for ASHD is denied.

A compensable evaluation for bilateral sensorineural hearing 
loss is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

